    21-50700-rbk Doc#6 Filed 07/14/21 Entered 07/14/21 23:23:39 Imaged Certificate of
                                    Notice Pg 1 of 3
                         UNITED STATES BANKRUPTCY COURT
                                Western District of Texas

                                                                        Bankruptcy Case
                                                                                        21−50700−rbk
                                                                                   No.:
                                                                           Chapter No.: 7
                                                                                 Judge: Ronald B. King
IN RE: Hayagriva Enterprises, LLC , Debtor(s)


                ORDER FIXING LAST DATE FOR FILING PROOFS OF CLAIM,
                         COMBINED WITH NOTICE THEREOF
       Notice having been previously given that creditors of the above−named debtors were not required to file
proofs of claim, and it now appearing that a possible dividend may be declared for creditors at a later date, it is
ORDERED, AND NOTICE HEREBY GIVEN THAT

    10/12/21      is hereby fixed as the last date for filing of proofs of claim by any creditor of the above−named
debtors who desires to have his claim allowed so that he may share in any distribution to be paid from the estate. A
proof of claim filed by a governmental unit is timely filed if it is filed not later than 180 days after the date of the
order for relief. Creditors and governmental units must file a claim, whether or not they are included in the list of
creditors filed by the debtors, no later than the date above fixed or their claim will not be allowed, except as otherwise
provided by law. Claims may be filed using the court's Online Claim Filing System without having to complete a
paper proof claim form. This is located on the Bankruptcy Court's Website: http://www.txwb.uscourts.gov.

      Those filers who do not have access to the internet may obtain an official B410 Proof of Claim form at any
bankruptcy clerk's office and submit it to the following:

MAIL ORIGINAL PROOF OF CLAIM TO:                              MAIL COPY OF PROOF OF CLAIM TO:

U. S. BANKRUPTCY COURT                                        Jose C Rodriguez
615 E. HOUSTON STREET, ROOM 597                               342 W Woodlawn, Suite 103
SAN ANTONIO, TX 78205                                         San Antonio, TX 78212

       You are further notified that if a distribution is to be declared for creditors, it will not be made until conclusion
of the administration of this estate by the trustee. At a later date, you will be given notice of, and an opportunity to
object to, the trustee's final report and accounting.

      **** ANY CLAIMANT WHO HAS PREVIOUSLY FILED A CLAIM IN THESE PROCEEDINGS IS NOT
                 REQUIRED TO RE−FILE SAME AND MAY DISREGARD THIS NOTICE.


Dated: 7/12/21
                                                                 Barry D. Knight
                                                                 Clerk, U. S. Bankruptcy Court




                                                                                                [Set Bar Date Notice/Order] [Ntcosbrdtapac]
           21-50700-rbk Doc#6 Filed 07/14/21 Entered 07/14/21 23:23:39 Imaged Certificate of
                                           Notice Pg 2 of 3
                                                              United States Bankruptcy Court
                                                                Western District of Texas
In re:                                                                                                                 Case No. 21-50700-rbk
Hayagriva Enterprises, LLC                                                                                             Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0542-5                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Jul 12, 2021                                               Form ID: 148                                                              Total Noticed: 15
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jul 14, 2021:
Recip ID                 Recipient Name and Address
db                     + Hayagriva Enterprises, LLC, 416 Wagon Wheel Way, Cibolo, TX 78108-3810
18187112                 101 Mobility Franchise Systems LLC, 5221 Oleander Dr, Wilmington NC 284037071
18187113               + Bruno Independent Living Aids, 8096, PO Box 685086, Chicago IL 60695-5086
18187116               + Handicare, 0024, 10888 Metro Court, Maryland Heights MO 63043-2413
18187117               + Harmar, 9303, PO Box 744560, Atlanta GA 30374-4560
18187120               + US Attorney, Vet AdminFed Housing Admin, 601 NW Loop 410 Ste 600, San Antonio TX 78216-5512
18187121               + US Attorney General, 10th Constitution Room 5111, Washington DC 20530-0001
18187123                 Universal City Business Park LLC, 41 Westelm Cir, San Antonio TX 782302641
18187124               + Vikas Nath, 416 Wagon Wheel Way, Cibolo TX 78108-3810

TOTAL: 9

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
tr                     + EDI: QJCRODRIGUEZ.COM
                                                                                        Jul 13 2021 02:13:00      Jose C Rodriguez, 342 W Woodlawn, Suite 103,
                                                                                                                  San Antonio, TX 78212-3314
ust                       Email/Text: USTPRegion07.SN.ECF@usdoj.gov
                                                                                        Jul 12 2021 22:06:00      United States Trustee - SA12, US Trustee's Office,
                                                                                                                  615 E Houston, Suite 533, PO Box 1539, San
                                                                                                                  Antonio, TX 78295-1539
18187115                  EDI: FORD.COM
                                                                                        Jul 13 2021 02:13:00      Ford Credit, 9354, National Bankruptcy Service
                                                                                                                  Center, Po Box 62180, Colorado Springs CO
                                                                                                                  809622180
18187119                  EDI: IRS.COM
                                                                                        Jul 13 2021 02:13:00      Internal Revenue Services, PO Box 21126,
                                                                                                                  Philadelphia PA 19114
18187114                  EDI: JPMORGANCHASE
                                                                                        Jul 13 2021 02:13:00      Cardmember Services, 6138, PO Box 6294, Carol
                                                                                                                  Stream IL 60197
18187122               + Email/Text: USTPRegion07.SN.ECF@usdoj.gov
                                                                                        Jul 12 2021 22:06:00      US Trustee, 615 E Houston Street Ste 533, San
                                                                                                                  Antonio TX 78205-2055

TOTAL: 6


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
18187118         *+            Hayagriva Enterprises LLC, 416 Wagon Wheel Way, Cibolo TX 78108-3810

TOTAL: 0 Undeliverable, 1 Duplicate, 0 Out of date forwarding address


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
           21-50700-rbk Doc#6 Filed 07/14/21 Entered 07/14/21 23:23:39 Imaged Certificate of
                                           Notice Pg 3 of 3
District/off: 0542-5                                              User: admin                                                            Page 2 of 2
Date Rcvd: Jul 12, 2021                                           Form ID: 148                                                         Total Noticed: 15

belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jul 14, 2021                                        Signature:           /s/Joseph Speetjens




                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on July 9, 2021 at the address(es) listed below:
Name                             Email Address
Heidi McLeod
                                 on behalf of Debtor Hayagriva Enterprises LLC heidimcleodlaw@gmail.com,
                                 heidi.igotmail@gmail.com;HeidiMcLeodLawOfficePLLC@jubileebk.net

Jose C Rodriguez
                                 jrodlaw@sbcglobal.net lettyreyna@sbcglobal.net;jrodriguez@ecf.axosfs.com

United States Trustee - SA12
                                 USTPRegion07.SN.ECF@usdoj.gov


TOTAL: 3
